AO 440 (Rev. 06/12)   Summons   in a Civil   Action



                                         UNITED STATES DISTRICT COURT
                                                                      for the
                                                            Western District of Texas


                          SWEEP, LLC




                            Plaintiff(s)
                                   V.                                           Civil Action No. 5:19-cv-01177

               BLUE DUCK EXPRESS, INC.




                           Defendant(s)

                                                       SUMMONS IN A CIVIL ACTION

To: (Defendant'snameandaddress) BLUE DUCK EXPRESS, INC.
                                              CIO CT Corporation System, 1999 Bryan St., Ste. 900, Dallas, TX 75201-
                                              3136




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you receivo4 It)              or 60 days if you
are the United  States or a  United States agency, or an  officer or  employee   of the United  States  described  in Fed. R. Civ.
P. 12 (a)(2) or (3)    you   must serve on the plaintiff an answer   to the attached  complaint  or  a molon   under   Rule 12 of
the Federal  Rules  of Civil Procedure.   The answer  or  motion  must   be served  on the plaintiff or plaintiffs  attorney,
whose name and address are: JOE SIBLEY
                                   4400 POST OAK PKWY
                                              SUITE 2700
                                              HOUSTON, TX 77027




       If you fail to respond, judgment by default will be entered against you for the relief dennded in the complaint.
You also must file your answer or motion with the court.



                                                                                   CLERK OF COURT

             OCT -1
Date:
                         2019
                                                                                     Jeannette                  J,    Clack
                                                                                             Signature of Clerk pr Deputy Clerk
AU 440   (Rev. 06/12)   Summons in a Civil Action (Page 2)

CivilActionNo. 5:19-cv-01177

                                                        PROOF OF SERVICE
                        (This section should not be filed with the court unless required by Fed. R. Cip P. 4               (1))


            This summons for (name ofindividual and title, f any)
was received by me on (date)

                 I personally served       the summons on the individual at (place)
                                                                                       on (date)                             ;   or

                 I left the summons at        the individual's residence or usual place of abode with         (name)

                                                                       ,a person of suitable age and discretion wo resides there,
            on (date)                                  ,   and mailed a copy to the individual's last known address; or

            11 I   served the summons on (name of individual)                                                                           ,   who is
             designated by law to accept service of process on behalf of (name of organization)
                                                                                       On (date)                             ;   or

                 I returned the summons unexecuted because                                                                                     or

            D Other (specify):




            My fees are $                              for travel and $                    for services, for a tot4j of$              0.00


            I   declare under penalty of perjury that this information is true.



 Date:
                                                                                                   Server's signature



                                                                                               Printed name and title




                                                                                                   Server's address

 Additional information regarding attempted service, etc:
